


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of December 20, 2010 (this
"Amendment"), is entered into among MATSON NAVIGATION COMPANY, INC. (the
"Borrower"), the Lenders party hereto and FIRST HAWAIIAN BANK, as Agent (in such
capacity, the "Agent").  Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement.


RECITALS


A.           The Borrower, the Lenders and the Agent entered into that certain
Credit Agreement dated as of December 28, 2006 (as amended and modified from
time to time, the "Credit Agreement").


B.           The parties hereto have agreed to amend the Credit Agreement as
provided herein.


C.           In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.


AGREEMENT


1.           Amendments.


(a)           Section 1.01.  The definition of "Applicable Rate" in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


"Applicable Rate" means with respect to the Facility Fee, the Eurodollar Rate,
the Base Rate and the Letter of Credit Fee, from time to time, the following
percentages per annum, based upon the Debt Rating as set forth below:


(a)           At all times on or prior to December 28, 2011:


Pricing Level
Debt Ratings
S&P/Moody's
Facility Fee
Base Rate
Eurodollar Rate
Letter of Credit Fee
1
A-/A3 or better
0.075%
0.00%
0.225%
0.225%
2
BBB+/Baa1
0.100%
0.00%
0.275%
0.275%
3
BBB/Baa2
0.125%
0.00%
0.375%
0.375%
4
BBB-/Baa3 or worse
0.150%
0.00%
0.475%
0.475%



(b)           At all times after December 28, 2011:


Pricing Level
Debt Ratings
S&P/Moody's
Facility Fee
Base Rate
Eurodollar Rate
Letter of Credit Fee
1
A-/A3 or better
0.15%
0.25%
1.25%
1.25%
2
BBB+/Baa1
0.20%
0.50%
1.50%
1.50%
3
BBB/Baa2
0.25%
0.75%
1.75%
1.75%
4
BBB-/Baa3 or worse
0.30%
1.00%
2.00%
2.00%

 


 
In each case, (i) if the Borrower maintains more than one Debt Rating and (x)
the respective Debt Ratings differ by one level, then the Pricing Level for the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 4 being the lowest);
and (y) if there is a split in Debt Ratings of more than one level, then the
Pricing Level that is one level lower than the Pricing Level of the higher Debt
Rating shall apply; and (ii) if the Borrower does not have any Debt Rating,
Pricing Level 4 shall apply.
 
Each change in the Applicable Rate resulting from a publicly announced change in
a Debt Rating shall be effective upon the public announcement thereof and shall
apply throughout the period ending on the date immediately preceding the
effective date of the next such change, if any.


(b)           Section 1.01.  The definition of "Maturity Date" in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


"Maturity Date" means December 28, 2012.  If such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.


(c)           Section 2.02(a).  The fourth sentence of Section 2.02(a) of the
Credit Agreement is amended and restated in its entirety to read as follows:


Each Borrowing of, conversion to or continuation of Eurodollar Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.


(d)           Section 2.08(a).  Clause (ii) in Section 2.08(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and


2.           Effectiveness; Conditions Precedent.  This Amendment shall be
effective upon satisfaction of the following conditions precedent:


(a)           Receipt by the Agent of this Amendment duly executed by the
Borrower, the Required Lenders and each Lender extending its Commitment;


(b)           Receipt by the Agent of a certificate of a Responsible Officer of
the Borrower, in form and substance satisfactory to the Agent attaching a
certified copy of resolutions of the Borrower approving and adopting this
Amendment and authorizing the execution and delivery of this Amendment;


(c)           Receipt by the Agent of a favorable opinion of legal counsel to
the Borrower, addressed to the Agent and each Lender, dated as of the date
hereof, and in form and substance reasonably satisfactory to the Agent;


(d)           Receipt by the Agent of evidence that the Commitment Reallocation
provisions in Section 2.14 of the Credit Agreement have been terminated; and


(e)           Payment to each Lender executing this Amendment on or prior to
December 20, 2010 of an amendment fee equal to 0.25% of such Lender's
Commitment.


3.           Ratification of Credit Agreement.  The Borrower acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents.


4.           Authority/Enforceability.  The Borrower represents and warrants as
follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person's legal, valid and binding obligations, enforceable
in accordance with its terms.


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment, or, if such consent is required, it has been
obtained.


(d)           The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries'
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.


5.           Representations and Warranties of the Borrower.  The Borrower
represents and warrants to the Lenders that after giving effect to this
Amendment (a) the representations and warranties of the Borrower set forth in
Article V of the Credit Agreement are true and correct in all material respects
as of the date hereof, and (b) no event has occurred and is continuing which
constitutes a Default or an Event of Default.


6.           Counterparts/Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of executed counterparts of this Amendment by telecopy or
pdf shall be effective as an original.


7.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.




[remainder of page intentionally left blank]



 
CHAR1\1193419v3
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:                                                      MATSON NAVIGATION
COMPANY, INC.,
a Hawaii corporation


By:  /s/ Matthew J. Cox
Name:  Matthew J. Cox
Title:  President


By:  /s/ Paul K. Ito
Name:  Paul K. Ito
Title:  Treasurer



 
CHAR1\1193419v3
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
AGENT:                                           FIRST HAWAIIAN BANK,
as Agent


By:  /s/ Jeffrey N. Higashi
Name:  Jeffrey N. Higashi
Title:  Senior Vice President




LENDERS:                                           FIRST HAWAIIAN BANK,
as Lender and Swing Line Lender


By:  /s/ Jeffrey N. Higashi
Name:  Jeffrey N. Higashi
Title:  Senior Vice President




BANK OF AMERICA, N.A.,
as Lender


By:  /s/ Gordon H. Gray
Name:  Gordon H. Gray
Title:  Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender


By:  /s/ Sid Khanolkar
Name:  Sid Khanolkar
Title:  Vice President




BNP PARIBAS,
as Lender


By:  /s/ Todd Rodgers
Name:  Todd Rodgers
Title:  Director


By:  /s/ Mary-Ann Wong
Name:  Mary-Ann Wong
Title:  Vice President




AMERICAN SAVINGS BANK, F.S.B,
as Lender


By:  /s/ Larry Ishii
Name:  Larry Ishii
Title:  Vice President


BANK OF HAWAII,
as Lender


By:  /s/ Marc Adelberger
Name:  Marc Adelberger
Title:  Vice President



 
CHAR1\1193419v3
 
 

--------------------------------------------------------------------------------

 
